Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 1, 2019

                                       No. 04-18-00812-CV

                      TEXAS DEPARTMENT OF TRANSPORTATION,
                                    Appellant

                                                 v.

                                    Naomi MARKHAM, et al.,
                                           Appellees

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-CI-01166
                            Honorable Martha Tanner, Judge Presiding


                                          ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

           Appellant’s motion for rehearing is DENIED.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2019.


                                                      ___________________________________
                                                      LUZ ESTRADA,
                                                      Chief Deputy Clerk